DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of species: IL-2 substitution N88R and the fusion protein of SEQ ID NO:9 (claims 1-4, and 7-14), in the reply filed on 4/23/2021 is acknowledged.
	New claim 14, (4/23/2021), submitted by Applicant, precipitates a new species of election requirement.
Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.

Species Election 
3.	This application contains claims directed to the following patentably distinctspecies of  autoimmune disease selected from:

Graft-vs-Host Disease, Pemphigus Vulgaris, Systemic Lupus Erythematosus, Scleroderma, Ulcerative Colitis, Crohn’s Disease, Psoriasis, Type 1 Diabetes, Multiple Sclerosis, Amyotrophic Lateral Sclerosis, Alopecia Areata, Uveitis, Neuromyelitis Optica, and Duchenne Muscular Dystrophy.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species forprosecution on the merits to which the claims shall be restricted if no generic claim isfinally held to be allowable. Currently, claims 1-13 are generic. 
There is an examination and search burden for these patentably distinct speciesdue to their mutually exclusive characteristics. The species require a different field ofsearch (e.g., searching different classes/subclasses or electronic resources, oremploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise differentnon-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species to be examined even though the requirementmay be traversed (37 CFR 1.143) and (ii) identification of the claims encompassingthe elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unlessaccompanied by an election. 
The election of the species may be made with or without traverse. To preserve aright to petition, the election must be made with traverse. If the reply does not distinctlyand specifically point out supposed errors in the election of species requirement, theelection shall be treated as an election without traverse. Traversal must be presented at
Should applicant traverse on the ground that the species are not patentablydistinct, applicant should submit evidence or identify such evidence now of recordshowing the species to be obvious variants or clearly admit on the record that this is thecase. In either instance, if the examiner finds one of the species unpatentable over theprior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to considerationof claims to additional species which depend from or otherwise require all the limitationsof an allowable generic claim as provided by 37 CFR 1.141. 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646